[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff brings this action for damages based on section 22-357 of the Connecticut General Statutes. The plaintiff contends that these damages resulted from injuries she received when she was bitten by a dog, Ginger, kept by the defendant.
The facts found are as follows:
The plaintiff arranged an appointment with the defendant for a haircut and styling at premises owned by the defendant. Upon arriving for the appointment at the defendant's premises the plaintiff noticed the dog tied near the driveway. She went to the dog and petted it and was withdrawing her hand to leave when the dog suddenly bit her left hand.
The defendant took the plaintiff to the New Britain General Hospital Emergency Room for treatment for the bite.
The plaintiff had previously had contact with the dog in the defendant's house, had petted it, with the dog giving every indication that she was friendly, and with no actions which might cause the plaintiff to suspect that she might be bitten.
The dog belonged to the defendant's adult son, who lived elsewhere, but who periodically would leave the dog with the defendant. At the time of the biting incident the dog had been staying with the defendant for about a month. The defendant fed and was responsible for the dog during this period of time.
The plaintiff incurred medical expenses, lost wages, and a disfiguring scar as a result of the dog bite.
The court finds the issues for the plaintiff. Therefore, judgment may enter for the plaintiff in the sum of $3,000.00 together with costs.
JULIUS J. KREMSKI STATE TRIAL REFEREE